Devine, Associate Justice.
The appellant was convicted of an assault with intent to kill and murder one Matt. Howard.
The errors assigned are substantially set forth as the grounds for a new trial on defendant’s motion in the court below. They relate to the errors in the charge of the court to the jury in the failure to charge the jury on the law of *384murder and manslaughter, so as enable the jury to apply the facts in evidence to the law, for the purpose of determining, had Howard died from the wounds received, whether the killing would be murder or manslaughter, and if the latter, then the accused could not be properly convicted of an assault with intent to murder; if convicted it must have been of an aggravated or simple assault.
The assignment of errors brings the charge of the court before us for examination. An inspection of it shows that it is open to the objections raised.
The charge of the judge informed the jury that, “If an assault be committed under circumstances which would have been murder, had death resulted therefrom, the party making the assault is presumed to have done so with that intent.” This portion of the charge is defective in omitting to inform the jury what was murder and what facts constituted murder, or, in this case, would have amounted to manslaughter, had Howard died from the wounds charged to have been inflicted on him by defendant. Every unlawful killing is not murder, and it required the giving to the jury in this case the exact definitions of the crimes of murder and manslaughter to enable them to pass understandingly on the questions of the guilt or innocence of the accused, and, if guilty, then the degree of guilt. This failure of the court to charge the law applicable to the case is evident when the charge of the court is taken in connection with the evidence. The statement of facts shows that a quarrel arose at a dance as to who had at that time the right to the floor; that a row, a riot, or affray, it is difficult to determine its true character, suddenly sprung up; that Matt. Howard rushing in to aid his brothers was encountered by defendant; two witnesses state he drew or opened his knife; defendant was cut on the back of the neck and on th e hands; Howard was cut in the face and stabbed in the shoulder, and admitted, “I may have cut defendant on the back of the neck, as I was striking around gene*385rally.” The evidence shows that seven or eight persons were engaged in the melee, men and women; the room in which the disturbance occurred was about sixteen feet square, dimly lighted; about thirty persons present, with great confusion, and the hour midnight. Under such circumstances the court should have given the jury the law relative to murder and manslaughter, as also the law relative to aggravated assault and battery, as embraced in subdivision nine of art. 2150, Paschal’s Digest. The charge as given failed to present to the jury the law applicable to the case. The distinction between murder and manslaughter was not shown to the j ury. The evidence in this case embraced a body of material facts which demanded a charge that not only defined murder but likewise the law of manslaughter, and if, in the opinion of the jury, the offense of defendant would have been manslaughter had death been the result of his acts, the verdict could not be, “ Guilty of an assault with intent to murder.” It must, if “ guilty,” necessarily have been aggravated assault and battery or a simple assault and battery. The omission of the court to give the instructions demanded by the character of the offense charged and the evidence in the cause, has resulted to the prejudice of defendant’s rights, and requires a reversal of the judgment. (Taliaferro v. The State of Texas, 40 Tex., 528; Thomas v. The State, 40 Tex., 43; Johnson v. The State, 27 Tex., 766; Villareal v. The State, 26 Tex., 109.) For the error in the charge to the jury the court should have granted a new trial. The judgment is therefore reversed and the cause is remanded.
Reversed and remanded.